Citation Nr: 0519305	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to August 
1997.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for hepatitis C and a low back disability.  
Jurisdiction of the veteran's file has subsequently been 
transferred to the RO in Baltimore, Maryland.

The rating decision on appeal also denied service connection 
for sinusitis.  An August 2002 rating decision granted 
service connection for sinusitis, with an evaluation of 10 
percent, effective in March 2001.  The veteran did not 
disagree with the rating or effective date assigned for his 
sinusitis.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Accordingly, the only issues before the Board on 
appeal are entitlement to service connection for hepatitis C 
and a low back disability. 

The Board notes that it issued a decision on these claims in 
September 2004.  The veteran filed a motion to vacate the 
decision so that the he could testify by way of a 
videoconference hearing before the Board at the Houston 
Regional Office.  The Board granted the motion and vacated 
its decision in March 2005.  The RO subsequently scheduled 
the veteran for a videoconference hearing that was to take 
place in May 2005.  The veteran was notified in April 2005, 
be he failed to appear.  Because the appellant has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d).  

The issue of service connection for a low back disability is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim for 
service connection for hepatitis C  and obtained all relevant 
evidence designated by the veteran.

2.  The competent medical evidence indicates that the veteran 
incurred hepatitis C through intravenous drug use during 
active service; direct service connection for disease or 
disability due to substance abuse is precluded by law.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2004); VAOPGCPREC 2- 
98, VAOPGCPREC 7-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2001 rating decision; the January 
2002 Statement of the Case; the March 2005 Board Remand; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for hepatitis C, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated July 2001 and January 2002 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for hepatitis 
C, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  With respect to the 
veteran's claim for service connection for hepatitis C, VCAA 
notice was provided in July 2001, prior to the November 2001 
initial unfavorable decision.  VCAA notice was provided again 
in January 2002.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  Under these circumstances, the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2001 and January 2002 letters and asked him 
to identify all medical providers who treated him for 
hepatitis C.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA medical 
examination in March 2002.  The Board finds that this 
examination, along with the other relevant medical evidence 
of record, provides sufficient findings upon which to 
determine whether service connection for the veteran's 
hepatitis C is warranted.  There is no duty to provide 
another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran had approximately 20 years of active service, 
from March 1977 to March 1997.  He contends that he incurred 
his current hepatitis C during active duty, possibly due to 
vaccination shots.  In a July 2001 correspondence, the 
veteran stated through his representative that his risk 
factor for hepatitis C was tattoos.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that he had some 
tattoos before service..  The report of the veteran's March 
1997 separation medical examination identifies no pertinent 
defects or diagnoses.  
Private medical records show treatment and diagnoses of 
hepatitis C beginning in 1999.  The report of a May 1999 
follow-up visit provides that the veteran admitted to a 
history of intravenous (I.V.) drug use many years earlier, 
drank alcohol to excess, and had tattoos in the past.  In a 
November 2001 statement, the veteran's private physician 
stated that the veteran was diagnosed with hepatitis C in May 
1999; it was noted that, although it was impossible to detect 
when he might have contracted it, symptoms usually appear 
between 10-20 years after exposure, which placed the 
veteran's probable onset date for hepatitis C within the 
veteran's 20 years of service.

The report of a March 2002 VA medical opinion provides that 
the veteran had old and new medical records with him.  The 
clinician set forth findings from the veteran's medical 
records, and noted that the veteran had used I.V. drugs 
during active duty in 1984/1985, with the last time in 1985.  
The clinician's assessment was that the veteran had incurred 
a hepatitis C infection with resulting chronic hepatitis 
during his military service.  The clinician was unable to 
ascertain the exact onset of that infection.  As far as the 
mode of hepatitis C acquisition, it was likely to be related 
to drug use during service.  A single tattoo had a small but 
dubious association with hepatitis C transmission, unlike the 
high risk posed by I.V. drug use.

The veteran has submitted copies of documents regarding the 
transmission of blood borne pathogens by jet injectors, and 
the transmission of hepatitis C by tattooing.

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2003).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).
Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  In 
support of this conclusion, the Board notes that the 
veteran's May 1999 admission of intravenous or I.V. drug use 
to his private physician is more probative than his July 2001 
statement, through his service representative, that his only 
risk factor was tattoos.  The May 1999 statement was made in 
connection with private treatment versus the latter 
statement, which was made in connection with a claim for VA 
benefits.  Further, the March 2002 VA examination also 
provides a history of I.V. drug use during active duty.  The 
report was based on a review of the veteran's medical records 
as well as an interview with him.  The overwhelming 
preponderance of the evidence shows that the veteran used IV 
drugs while on active duty.

The Board recognizes the documents submitted by the veteran 
regarding transmission of blood borne pathogens and hepatitis 
C.  However, these documents are too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran incurred hepatitis C while on active duty by some 
manner other than I.V. drug use.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The documents in the current case do not 
provide statements for the facts of the veteran's specific 
case.  Therefore, the Board concludes that they do not show 
to any degree of specificity a relationship or connection 
between his hepatitis C and any incident of active duty other 
than I.V. drug use.

In addition, the veteran has failed to submit any medical 
evidence to support his contention that hepatitis C was 
caused by anything other than I.V. drug use.  As a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu, supra.  As a result, the veteran's own 
opinion relating his hepatitis C infection to in-service 
tattoos or vaccination shots is not probative medical 
evidence in support of his claim.

The September 2001 private opinion supports the claim to the 
extent that, in a brief, conclusory statement, the physician 
essentially concluded that the veteran's hepatitis began 
during active service.  This physician did not address the 
question of etiology (i.e., whether the hepatitis was caused 
by IV drug abuse versus some other in-service event, such as 
a vaccination or tattoos).  The March 2002 VA opinion clearly 
weighs against the veteran's claim.  Unlike the September 
2001 statement, this opinion was based on a review of the 
veteran's medical records and contains an opinion regarding 
the cause of the veteran's hepatitis C.  Further, while the 
opinion uses the word "likely", when viewed in its entirety 
the opinion plainly supports the conclusion that the 
veteran's I.V. drug use is the most likely cause of his 
hepatitis C.  The clinician discounted the veteran's other 
risk factor, tattoos, as much less likely to cause hepatitis 
C infection when compared to I.V. drug use.  The fact that 
hepatitis probably began during service is not in dispute; 
the appeal turns on the question of whether it was due to 
I.V. drug abuse, which by VA regulation is willful misconduct 
that precludes a grant of service connection on a direct 
incurrence basis.  The March 2002 VA opinion is the only 
competent evidence that addresses this latter question and it 
clearly weighs against the veteran's claim.  

In summary, the preponderance of the evidence shows that the 
veteran abused drugs intravenously during service, he 
incurred hepatitis C during active duty, and the 
preponderance of the evidence shows that the cause of his 
hepatitis C intravenous drug use.  As direct service 
connection for disease or disability due to substance abuse 
is precluded by law, service connection for hepatitis C must 
be denied.  38 C.F.R. §§ 3.301; VAOPGCPREC 2-98, VAOPGCPREC 
7-99.  

The Board notes that, while an appeal is terminated when 
there is an absence of legal merit or the lack of entitlement 
under the law, since there is a factual dispute as to the 
question of in-service drug use and whether IV drug use 
caused hepatitis, the reasonable doubt or equipoise burden of 
proof is applicable to this extent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the preponderance of the evidence is 
against the claim for service connection for hepatitis C, the 
benefit of the doubt doctrine is not for application.  Id.; 
also see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran was treated for a low back strain in the mid-
1980s while on active duty.  While his separation examination 
in March 1997 was negative for any pertinent abnormal 
objective findings, he did complain of recurrent, daily back 
pain at that time.  He also indicated that he had received 
chiropractic treatment for his back pain.  Clinical and X-ray 
examinations performed in March 2002, approximately 5 years 
after his discharge from 20 years of active service, show a 
chronic low back disability, to include mild degenerative 
changes of the lumbar spine.  While the examiner indicated at 
that time that he was unable to link a current back 
disability to service, the clinician may not have considered 
the veteran's history of recurrent, daily back pain upon his 
separation from service in March 1997.  Under such 
circumstance, it is the Board's judgment that the claims file 
should be returned to the physician for an addendum to his 
earlier opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board also finds that the RO should again contact the 
veteran to determine if he has any information or medical 
evidence pertaining to evaluation or treatment for a low back 
disability since service, to include chiropractic care 
reportedly received during service.  38 C.F.R. 
§ 3.159(c)(1)(2).





In view of the foregoing, the Board remands this matter to 
the RO for the following action:

1.  The RO should ask the veteran to 
provide a list of all VA and non-VA 
health care providers that have treated 
him for a low back disorder during or 
since service, to include chiropractic 
care.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained and 
associate them with the claims folder.

2.  Upon completion of the above, the RO 
should send the claims file to the 
clinician who performed the March 2002 VA 
orthopedic examination of the veteran.  
The clinician is requested to conduct a 
review of the veteran's claims file, 
including the report of the separation 
examination, which includes the notation 
of recurrent, daily back pain, and the 
relevant post-service medical records.  
Following this review, the clinician is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any current low back 
disability began during or is causally 
linked to any incident of or finding 
recorded during service.  The clinician 
is also asked to provide a rationale for 
any opinion expressed.

3.  Thereafter, after any other 
development that may be indicated, the RO 
should readjudicate the veteran's claim 
for service connection for low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and they should be afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to provide due process 
of law and to obtain additional development, and the Board 
intimates no opinion as to the ultimate outcome of this 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


